Case 3:20-cr-00088-TSL-FKB Document 39-1 Filed 10/05/20 Page 1 of 3




                     EXHIBIT
(P.rsE         Case
          1 o! 2)                  3:20-cr-00088-TSL-FKB Document 39-1 Filed 10/05/20 Page 2 of 3


                                                          _     CltyotJ.ctlm, Il33t rtppt
             Orlglnal                                     Pollc. D.prilmont tnddoil                    R.ioit Fom
                                                                                                       ,
                                                                           cHxE rdDEfi
                                                                                                                                                a
                                                                                                                                                                lo
                                                                                                                                         9
       n ' ar.dt   (llrrirtiF

                                   vrcTtwcolut                             ESS/6USPECI/ARBESTED'AEPO RTING PERSON/OTHEF
       ,5.                    t0           17
                                                                                                           ,9

                                                                       ?                           6                             ,t
       ''vw               2r-             D                 30             trt               t2                   sr - 86N
                                                                                                                                                           t5


                                                                                 ll
                                                                                                                             ,tt:.

     wzt                                                                                                         a!

                                                                                                                                  dga.
                                          17,
     G.l

                                                                                                                33. $8X

                                                                                                  I.Orr.rlDOEl! httr..
                         It


    ffiE EL                                                                                .!e:

                                                                                                    9rts
                                                                                                                35 "   99t
                                                                                                                                             HEI
                                                                             EVIDENCE/PBOPEE'Y
             EA rOE
    @oE      orY
                                                                                                                                                    _.--rc--
                                                                                                                                                    rrqarai z.Eed




                                                                                                                             n                  i
                                                                                                                                 I IEUZSmr l'
 !9.   !oc^llo{    Of IIOPEBtY/EVEICE
                                                                                              PAEctr TS
                                                                                                                                                    onEh

                                                                                 VEHICLE
                         Tffi
                          I
                                     12         ,13
                                                      ^




                                                                 llo



4                   !a
                                                                                      6a

5A


                                                                                                                                                      lqDi
                                                                                 BEBORDS
                                                                                                                                                       +b
{PigE   2 ol
               Case
               2)
                    3:20-cr-00088-TSL-FKB Document 39-1 Filed 10/05/20 Page 3 of 3

                                          Gtty oI     J*tson, irlbrLcr'pd pofrcc Ocprrtnerf
         Cod& .ttor   od   Odellr.!               lrlaratiru/SrAplcm.rtry Beorf Fomt
         suppf.m..n
                               Cidni.p.   ot   Ld.L,r                         ,   r,rlldg.tu F.b{rp   Srn&.Grttd


                                                        tr!1   |lldrla   Or! r U
     e-d-h.tO-ridrc

                                           Continuatioa, tlanatiYt and               llrftncs Statarronf


 I
                                                                                                                       ZDl




                                                                                          Er'
                                                                                           T                       T




E.


                                          "nil

                                                                                                                             "-3P
